Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
1.	Claim 6 has been amended as requested in the amendment filed on January 14, 2021. Following the amendment, claims 1-18 are pending in the instant application.
2.	Claims 1-5 and 7-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 26, 2020.
3.	Claim 6 is under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on January 14, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


At p. 5 of the Response, Applicant submits that, “claim 6 has been amended to require the GLYX peptide to be GLYX-13. Applicant respectfully submits the instant application fully supports that the practice of the pending claim, as amended, would not require undue experimentation”. Applicant’s argument has been fully considered but found to be not persuasive for the following reasons.
As an initial matter, Applicant’s attention is directed to MPEP 714.02, Must Be Fully Responsive, and 37 CFR  1.111 (b), which state 
 In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. […]
The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
In the instant case, a general allegation of disagreement with the Examiner’s reasoning does not appear as an attempt to advance the prosecution of the instant application.
Also, Applicant’s Response provides only attorney’s statement that no experimentation is required to practice the instant claimed method and no references to scientific reasoning or any evidentiary support. This is not sufficient to overcome the rejection, see  Meitzner v. Mindick, 549 F.2d. 775, 782, 193 USPQ 17, 22 (CCPA 1977), “Argument of counsel cannot take the place of evidence lacking in the record”.
As fully explained earlier, claim 6 encompasses a method for treating schizophrenia by administration of an effective dose of GLYX-13 peptide. The instant specification discloses results of experiments performed within an animal model to study depression. This animal model is not recognized in the art as a model for schizophrenia. The specification does not present any further information, factual evidence or sound scientific reasoning as how to extrapolate the limited data obtained within a rodent model to study depression to a specific method for treating schizophrenia. In fact, the specification fails to teach or contemplate any meaningful protocol related to treatment of schizophrenia at all. Therefore, the claimed method of treatment – administration of GLYX-13 to treat schizophrenia − clearly lacks enablement, as disclosed.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	
Conclusion

7.	No claim is allowed.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 5, 2021